Citation Nr: 1227231	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right ear hearing loss.

2.  Entitlement to a compensable disability rating for rhinitis.

3.  Entitlement to an initial compensable disability rating for sinusitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board issued a decision in August 2008 that denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court subsequently issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for additional action.

The Board remanded the Veteran's case in November 2010, and the case has since been returned to the Board for adjudication.  

In addition to the paper claims files, the Veteran also has an electronic file, known as a Virtual VA file.  The Board has reviewed the evidence contained in the electronic file and finds that it is either cumulative of the evidence already of record or irrelevant to the claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's hearing impairment has been no worse than Level V in the right ear and Level I in the left ear.

2.  Throughout the entire rating period, the Veteran's allergic rhinitis has been manifested by obstruction less than 50 percent in each nostril and less than 100 percent in one nostril, and without evidence of nasal polyps.

3.  Throughout the entire rating period, the Veteran's chronic sinusitis was manifested by less than one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, and less than three to six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

4.  The Veteran's service-connected disabilities (right ear hearing loss, sinusitis, rhinitis-all rated as noncompensable), are rated as zero percent in combination, and are not sufficient by themselves to preclude her from obtaining or maintaining any form substantially gainful employment consistent with her education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2011).

3.  The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for entitlement to a TDIU, the Veteran was provided complete notice in a letter dated in December 2010.  This was requested pursuant to the November 2010 Board remand following guidance from the April 2010 Memorandum Decision.  

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, by letters mailed in July 2003, December 2003, January 2005, and March 2006, generally after its initial adjudication of the claims.  The Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims most recently in May 2012.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in December 2010 and February 2011.  The Veteran has not asserted, and the evidence of record does not show, that her disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims.  

General Legal Criteria: Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Right Ear Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f)

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Sinusitis and Rhinitis

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522; the rating criteria are as follows: a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps. 

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011), and the General Rating Formula for Sinusitis (General Formula), which provides for: A 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

Legal Criteria: TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Increased Ratings

Right Ear Hearing Loss

The Veteran is currently assigned a noncompensable rating for her service-connected hearing loss.  She is not in receipt of service connection for left ear hearing loss.  Thus, a Level I designation is used for the non-service-connected left ear unless the hearing impairment in her right ear is to a degree of 10 percent or more and the hearing impairment in her left ear meets certain criteria.  See 38 C.F.R. § 3.384 (2011).

On VA Audiological examination in November 2002, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
65
54

Speech audiometry results for the November 2002 examination show speech recognition ability of 92 percent.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of Level I in each ear results in a zero percent rating.

The readings reported by the November 2002 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  

On VA audiological evaluation in September 2003, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
55
51

Speech audiometry results for the September 2003 examination show speech recognition ability of 90 percent in the right ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  Again, the combination of Level I in each ear results in a zero percent rating.

The Board notes that the readings reported by the September 2003 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  

On private audiological evaluation in January 2005, puretone thresholds in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61

Speech audiometry results for the January 2005 examination show speech recognition ability of 96 percent in the right ear, which was described as excellent.  Applying these values to the rating criteria results in a numeric designation of Level II in the right ear.  See 38 C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  The combination of Level II in the right ear with Level I in the left ear results in a zero percent rating.

The Board notes that the readings reported by the January 2005 VA examiner do meet the requirements noted above for exceptional patterns of hearing impairment.  Application of those readings to Table VIA results in Level IV hearing in the right ear.  The combination of Level IV in the right ear with Level I in the left ear still results in a zero percent rating.  

On VA audiological examination in December 2010, puretone thresholds in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
50
60
54

Speech audiometry results for the December 2010 examination show speech recognition ability of 74 percent in the right ear, which was described as fair.  Applying these values to the rating criteria results in a numeric designation of level V in the right ear.  See 38 C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of Level V in the right ear with Level I in the left ear results in a zero percent rating.

The Board notes that the readings reported by the December 2010 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  

The Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The December 2010 examiner stated that the Veteran's disability would have significant effects on occupational functioning because of difficulty detecting much of conversational speech without appropriate amplification.  The examiner also stated that the disability should have no effects on daily activities.

A review of the record shows that the Veteran has hearing aids for both ears, and continues to receive treatment for her right ear hearing loss at the VA Medical Center.  

Upon careful review of the evidence of record, the Board finds that the Veteran's right ear hearing loss does not warrant a compensable disability rating.  As noted above, the Veteran's hearing impairment is no worse than Level V in the right ear, and Level I in the left.  Again, the combination of these two under Table VII results in a noncompensable rating.  At no point during the appeal period has the Veteran's right ear hearing loss warranted a compensable rating.  

The Board has considered the provisions of 38 C.F.R. § 3.383 to determine whether the Veteran's nonservice-connected left ear hearing loss may be considered for rating purposes.  However, as the right ear is not at least 10 percent disabling on its own, that provision does not apply.  

The Board acknowledges that in January 2005, the private examiner described the Veteran's hearing loss as "[m]oderate to severe, ." and that the December 2010 examiner described the disability as "moderately severe."  However, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  Indeed, the rating criteria provide no indication that moderately severe or severe hearing loss corresponds to any particular rating.  The Rating Schedule, which has been described above, makes it clear that compensation may be awarded only when a veteran's hearing meets specific enumerated levels.  In light of the unambiguous measurements provided by the examiners, a description of the Veteran's level of hearing impairment as "severe," offered as it was without reference to the framework of the rating criteria, is not persuasive evidence. 

The Board is of course aware of the Veteran's contentions, and those of her friends and her pastor, concerning the severity of her service-connected hearing loss, and in particular, her ability to understand voices.  There is no reason whatsoever to doubt any of the statements offered by the Veteran or on her behalf.  However, in establishing a disability rating, the Board is constrained by the confines of the rating schedule.  See Lendenmann, supra.  Indeed, the Board's consideration of factors outside of the rating criteria provided by the regulations is error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Rhinitis and Sinusitis

The Veteran seeks compensable ratings for her rhinitis and sinusitis.  

On VA examination in November 2002, the Veteran had some congestion of the nasal turbinate, more on the right than the left, with 25 percent breathing difficulty on the right.  

The Veteran was afforded a VA examination in May 2004.  At that time, the examiner found no evidence of sinusitis or rhinitis.  Nasal examination was normal.  The septum was straight and the airway was adequate.  The Veteran breathed through her nose the entire time.  There were no polyps present.  Nasal turbinates were normal in size and color.  Symptoms of coughing and right cheek and ear pain were related to other factors.  She complained of problems breathing through her nose, mainly at night.  

On private evaluation in January 2005, the examiner noted no history of sinus pressure, problems breathing, facial pain or nasal pain.  No respiratory problems or sinus tenderness was found on examination.  Turbinates were average and the airway was clear.  

On VA examination in June 2005, there was no evidence of polyps.  There was no evidence of any infection in the sinuses.  Nasal turbinates were slightly enlarged.  However, there was no increased crusting or mucous.  The examiner found normal air passage on the left, and good air passage on the right, also described as minimal obstruction.  There was no evidence of purulent discharge.  

The Veteran was afforded another VA examination in February 2011, during which she reported right frontal sinus pressure, headaches, maxillary sinus pressure, left nasal obstruction, nasal drainage, and chronic clear phlegm.  She reported twice yearly non-incapacitating episodes of sinusitis that were treated empirically with antibiotics.  She reported self-managing her rhinitis by taking over-the-counter antihistamines and nasal sprays.  

The examiner noted the Veteran's 2004 sinus CT in which there were post-surgical changes found in the left maxillary sinus region, with minimal mucosal thickening.  The right osteomeatal unit was patent, and there was no evidence of sinus opacification/air fluid levels.  Upon current nasal endoscopy, the examiner noted left antrostomy, widely patent.  The right side was without purulence.  The septum was straight, the turbinates were moderately hypertrophied, and there were no polyps or obstruction.  The examiner noted that the Veteran tolerated the endoscope more comfortably on the right side because of a narrow opening at the osteomeatal complex on the left.  The examiner found no evidence of acute sinusitis, but there was tenderness appreciated.  There was minimal, thick white discharge on the left, but without crusting.  

Following physical examination, the examiner diagnosed the Veteran's as having allergic/vasomotor rhinitis with no significant change from the symptoms reported in 2004.  She also diagnosed a history of sinusitis with minimal symptoms, and no need for further testing.  The examiner also indicated that the Veteran is not unemployable due to her sinusitis and allergic rhinitis.  

The Board notes at this juncture that the Veteran underwent a surgical polyposis in March 1996, which is prior to the period under consideration here.  At that time, she was noted to have an 80 percent obstruction on the left.  The Board's focus will be on the evidence pertinent to the period on appeal.

With respect to rhinitis, the evidence does not demonstrate a greater than 50 percent obstruction of the nasal passage on either side, or complete obstruction on one side.  During the period on appeal, the evidence shows no more than a 25 percent obstruction on the right and no obstruction on the left.  The most recent 2011 VA examination showed no obstruction.  

With respect to sinusitis, there is no evidence of current infection requiring antibiotic treatment, and there is no evidence of any incapacitating episodes requiring bed rest and treatment by a physician.  During the period on appeal, there has been no objective evidence consistent with at least three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Indeed, during the February 2011 VA examination, the Veteran reported headaches, pressure, nasal discharge, and self-perceived nasal obstruction.  She reported twice yearly sinusitis episodes that were treated empirically with antibiotics, but there is no evidence that this antibiotic treatment was prolonged (lasting four to six weeks).  

In sum, the evidence fails to show that either disability meets the criteria for a compensable rating.

Additional Considerations

Consideration has been given to assigning staged ratings; however, at no time during the period in question have any of the disabilities warranted higher ratings.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of her correspondence to VA, the statements provided by her relatives and pastor.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, a friend or relative can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support schedular rating higher than those currently assigned for the Veteran's right ear hearing loss, sinusitis, and rhinitis. 

Because the evidence preponderates against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

TDIU

The Veteran is in receipt of service connection for right ear hearing loss, sinusitis, and rhinitis-all of which are noncompensably disabling.  Her combined rating is zero percent.  

The Veteran, accordingly, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

Here, the originating agency has determined the factors warranting extra-schedular consideration are not shown.  The Board also finds that the evidence fails to show that the service-connected disabilities are exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extra-schedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for her service-connected disabilities.  Second, the evidence does not support a finding that the Veteran is unable to obtain or maintain employment due to her service-connected disabilities.  

It is the Veteran's contention that she is unable to work due to symptoms related to her service-connected disabilities.  A review of the Veteran's Social Security Administration (SSA) records shows that she is in receipt of SSA disability benefits for major depression, colon cancer, diabetes, diabetic retinopathy, and anemia-none of which are service-connected.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  

Further, during the Veteran's December 2010 VA audiological examination, the examiner essentially found that the Veteran's right ear hearing loss did not render her unemployable.  However, the audiologist found that that with the Veteran's level of hearing loss, jobs requiring rapid, accurate aural/oral communication, would likely be unsafe or inappropriate for a person with her level of hearing loss.  Additionally, the Veteran's February 2011 VA examiner (sinusitis and rhinitis examination) noted that the Veteran was unemployable.  She did not, however, find that the Veteran's unemployability was in any way due to her service-connected sinusitis or rhinitis.  The examiner indicated that the Veteran's many other comorbid health issues would prevent her from gainful employment, and these same sinus and rhinitis issues in an otherwise healthy person would not prevent gainful employment.  

In summary, the record does not suggest that the Veteran's disability picture is such that it places her outside the norm, or that by virtue of her service-connected disabilities she is unemployable.  Consequently, referral for extra-schedular consideration of the TDIU claim is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

A compensable rating for right ear hearing loss is denied.

A compensable rating for rhinitis is denied.

A compensable rating for sinusitis is denied.

Entitlement to a TDIU is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


